Citation Nr: 0727352	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-11 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral phlebitis. 

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for residual injury, 
right thigh, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from October 1952 to August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board notes that the veteran submitted new evidence to VA 
in February 2005 which was forwarded to the Board and 
received in March 2007.  This evidence has not yet been 
considered by the RO.  Normally, the Board cannot consider 
evidence in the first instance unless the appellant has 
explicitly waived initial RO review of the evidence.  
However, in this case, the Board finds that it can consider 
this evidence in the first instance without prejudice 
resulting to the veteran because it is merely cumulative of 
evidence that was already of record in that it merely shows 
that the veteran continues to suffer from schizophrenia, a 
fact that was already established by the existing evidence of 
record.  

In its October 2002 decision, the Board referred the claim of 
service connection for schizophrenia to the agency of 
original jurisdiction (AOJ) for appropriate action.  To date, 
no action has taken place.  The AOJ must take action on this 
claim.

The issue of entitlement to service connection for bilateral 
phlebitis on the merits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed decision in March 1989, the Board denied 
the veteran's claim of entitlement to service connection for 
bilateral phlebitis.

2.  The additional evidence received since the Board decision 
in March 1989 does raise a reasonable possibility of 
substantiating the claim. 

3.  In an unappealed decision in October 2002, the Board 
denied the veteran's claim of entitlement to service 
connection for PTSD.

4.  The additional evidence received since the Board decision 
in October 2002 does raise a reasonable possibility of 
substantiating the claim. 

5.  The probative medical evidence of record does not show 
that the veteran has a current diagnosis of PTSD.

6.  The veteran's service-connected residual, injury, right 
thigh is manifested by a 1.5 by 1.0 cm scar that is on the 
lower aspect of the right hip, near the base of the buttock.  
The scar is stable with no adherence to underlying tissue, no 
loss of skin covering from ulcerations, no elevation or 
depression, no soft tissue damage, no inflammation, no edema, 
no keloid formation, no evidence of pain on examination and 
no limitation of motion due to the scar.


CONCLUSIONS OF LAW

1.  The March 1989 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  New and material evidence has been presented to reopen 
the claim of service connection for phlebitis.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006). 

3.  The October 2002 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).

4.  New and material evidence has been presented to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006). 

5.  PTSD was not incurred in or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
4.125(a) (2006).

6.  The criteria for entitlement to a compensable disability 
rating for residual, injury, right thigh, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71(a), 
4.118, Diagnostic Codes 7801- 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  As part of that notice, VA must inform the claimant 
of the information and evidence he is expected to provide, as 
well as the information and evidence VA will seek to obtain 
on his behalf.  In addition, VA must advise a claimant to 
provide any additional evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With 
regard to a petition to reopen a finally decided claim, the 
VCAA requires VA to provide the veteran with notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

In this case, in January 2003 and August 2003 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate claims of service 
connection and claims for increased rating, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claim.  The notice did not 
include information regarding what evidence is needed to 
substantiate new and material evidence claims under the 
standard articulated in the Kent case and it did not provide 
information regarding the evidence needed to assign a 
disability rating and an effective date in the event that the 
claims are granted; therefore, the notice was deficient.  The 
Board notes that the veteran, however, has not been 
prejudiced from the timing and content errors because the 
denial of the increased rating claim in this appeal renders 
moot any question as to the appropriate effective date to be 
assigned.  Additionally, with respect to the content error 
regarding new and material evidence claims, the veteran has 
not been prejudiced because of this error in light of the 
reopening of the veteran's claims of entitlement to service 
connection for bilateral phlebitis and PTSD.  See Sanders, 
supra.; Simmons, supra.  Moreover, since the claim of service 
connection for PTSD is being denied below any question 
regarding the assignment of a disability rating and an 
effective date is rendered moot.

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service medical records, 
private medical record, VA treatment records, and a VA 
examination report.  As such, the Board finds that the record 
as it stands now includes sufficient medical evidence to 
decide the claims at hand and that the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

New and Material Evidence Claims

Phlebitis

In a March 1989 Board decision, the veteran's claim of 
entitlement to service connection for phlebitis was denied.  
The veteran was notified of that determination and informed 
of appellate rights and procedures that same month; however, 
the veteran did not file a notice of appeal to initiate an 
appeal from the March 1989 decision.  The March 1989 Board 
decision therefore became final.  38 U.S.C.A. § 7104(b).  
However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.

In June 2003, a written communication from the veteran was 
accepted as a request to reopen his claim of entitlement to 
service connection for bilateral phlebitis.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Pertinent evidence received prior to the March 1989 Board 
decision included service medical records, VA treatment 
records and VA examination reports.  Evidence received since 
the March 1989 Board decision includes a February 2004 letter 
from A.D.C., M.D., which states, in pertinent part, "he also 
has a service related history of phlebitis.  During his 
Korean service in 1953 he sustained a right leg burn due to a 
rocket launcher back lash and since that time after returning 
to active duty and then retiring has had intermittent 
problems with phlebitis in 1957, 1987, and to the present.  
Phlebitis has resulted in right leg venous insufficiency, 
which has created venous static ulcers of the skin.  These 
problems with edema and ulcer formation relate back to his 
original injury while in service."  The Board finds this 
evidence is both new and material as it was not of record at 
the time of the March 1989 Board decision and it addresses 
the etiological relationship between the veteran's active 
duty service and his current phlebitis, or venous 
insufficiency.

As such, the Board finds that the veteran has provided new 
evidence that raises a reasonable possibility of 
substantiating his claim of entitlement to service connection 
for bilateral phlebitis.  Therefore, the evidence received 
since the March 1989 Board decision is new and material as 
contemplated by 38 C.F.R. § 3.156(a), and provides a basis to 
reopen the veteran's claim of entitlement to service 
connection for bilateral phlebitis.  The issue of entitlement 
to service connection for bilateral phlebitis on the merits 
will be addressed in the remand portion of this decision.

PTSD

In an October 2002 Board decision, the veteran's claim of 
entitlement to service connection for PTSD was denied.  The 
October 2002 Board decision is final.  38 U.S.C.A. § 7104(b).  
However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.

In June 2003, a written communication from the veteran was 
accepted as a request to reopen his claim of entitlement to 
service connection for PTSD.

Pertinent evidence received prior to the October 2002 Board 
decision included service medical records, private medical 
records, Social Security Administration records, and VA 
examination reports.  Evidence received since the October 
2002 Board decision includes new VA examination reports and 
private medical records, including a February 2004 letter 
from Dr. Christianson, M.D., which states, in pertinent part, 
"the veteran has a long-standing history of an affective 
psychiatric disorder associated with PTSD."  The Board finds 
this evidence is both new and material as it was not of 
record at the time of the October 2002 Board decision and it 
addresses the issue of whether or not the veteran has a 
current diagnosis of PTSD.

As such, the Board finds that the veteran has provided new 
evidence that raises a reasonable possibility of 
substantiating his claim of entitlement to service connection 
for PTSD.  Therefore, the evidence received since the October 
2002 Board decision is new and material as contemplated by 
38 C.F.R. § 3.156(a), and provides a basis to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  

Service Connection Claim

The Board now turns to the issue of addressing entitlement to 
service connection for PTSD on the merits.  Under the 
criteria currently in effect, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  

As a threshold matter, the Board notes that in order to 
establish service connection for PTSD, there must be a 
current diagnosis of PTSD.  Service connection cannot be 
established without a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the case of PTSD, 
the provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

In the present case, a review of the record reveals that the 
veteran had active service from October 1952 to August 1954, 
during the Korean Conflict.  According to information on the 
veteran's DD Form 214, he was awarded various decorations, 
medals, and badges, including the Purple Heart and the Combat 
Infantryman Badge.  Thus, there is evidence to establish that 
the veteran had combat service.  As such, his statements 
regarding the stressful experiences he endured while serving 
on active duty are accepted as credible.  Therefore, the next 
question in this appeal is whether the veteran has a current 
diagnosis of PTSD.

A review of the medical evidence of record reveals that in a 
March 1987 VA examination report, the veteran was described 
as nervous and expressionless, with poor insight and poor 
memory.  The veteran was diagnosed with probably post 
phlebitic syndrome and PTSD.  In a VA compensation and 
pension examination conducted that same month, the veteran 
was diagnosed with chronic schizophrenia residual, which the 
examiner noted was "based mainly on this veteran's history."

In a June 1999 VA examination, the veteran was diagnosed with 
schizophrenia, undifferentiated type in good remission.  The 
examiner commented that "[t]here are no symptoms that are 
consistent with the diagnosis of PTSD."  He also stated the 
following:

[t]he veteran's psychiatric condition is clearly on[e] of 
Schizophrenia not PTSD and he has consistently been diagnosed 
with this condition by psychiatrists over time.  The one and 
only time that the veteran received a diagnosis of PTSD was 
during a physical evaluation (March 20, 1987) for disability 
purposes by a medical physician not a psychiatrist or 
psychologist.  It is important to note that no symptoms were 
listed at the time of that evaluation that supported the 
diagnosis and it was supposed to be an evaluation of the 
veteran's medical not psychiatric conditions.  It should be 
noted that the findings of this examination are consistent 
with the previous psychiatric compensation and pension 
evaluation completed 3/9/87.

In November 2001, Dr. Christianson stated that the veteran 
had been followed at his office since March 1998.  He stated 
that the veteran had been known to have a longstanding 
history of affective disorder associated with PTSD.  He 
related that this was historically a service-related 
psychiatric condition.

As noted earlier, the basis for the Board's October 2002 
denial of the claim for service connection for PTSD was that 
there was no probative evidence of a confirmed diagnosis of 
PTSD.  Since the time of that decision, the veteran submitted 
a February 2004 medical statement from Dr. Christianson (for 
the most part identical in its content to a November 2001 
statement by Dr. Christianson) which indicates that the 
veteran had been followed at that office since March 1998.  
Dr. Christianson stated that the veteran "has a long-standing 
history of affective psychiatric disorder associated with 
post traumatic stress disorder," which he indicated was 
"historically a service related psychiatric condition ..."  

Treatment records from Dr. Christianson contain duplicate 
copies of the November 2001 and February 2004 letters; 
however, they are otherwise silent as to any treatment for 
PTSD.  Rather, the records reflect treatment for several 
other unrelated disorders.

The Board's responsibility is to assess the credibility and 
weight given to the evidence.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board may also rely on a 
particular medical expert's opinion as satisfying the 
statutory requirement of an adequate statement of reasons or 
bases where the expert has given fair consideration to the 
material evidence that appears to support the appellant's 
contentions.  Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In this case, the Board finds that the opinion provided in 
the June 1999 VA examination report is persuasive in its 
conclusion that the veteran does not have a current PTSD 
diagnosis.  The examination report was completed by a 
resident psychiatrist, and co-signed by a staff psychiatrist.  
The report indicates that the veteran's claims folder and 
treatment records were reviewed.  The report contains a 
detailed summary of the veteran's medical and psychiatric 
history, and acknowledges the veteran's combat service.  The 
examination report also contains a report of findings from a 
mental status examination, which supports the diagnostic 
impression of schizophrenia.  The examiner concluded with a 
specific discussion as to why the veteran did not have a 
current diagnosis of PTSD, and why an earlier diagnosis of 
PTSD in the record was not reliable.  In short, the Board 
finds that the June 1999 examination report and opinion is 
thorough, and well-supported by documented facts in the 
record.

Contrarily, the statements from Dr. Christianson are cursory 
and conclusory.  Dr. Christianson does not include any 
supporting facts for his statement that the veteran had a 
"long-standing history of affective disorder associated with 
a post traumatic stress disorder."  A review of his treatment 
records is negative for any evidence that Dr. Christianson 
has treated the veteran for PTSD.  Rather, it appears that 
Dr. Christianson's statement of the veteran's psychiatric 
history is based on the veteran's report of his own history.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by any additional 
medical comment, does not constitute competent medical 
evidence).  Finally, the Board notes that the "diagnosis" 
of PTSD shown in Dr. Christianson's letters does not comport 
with the requirement that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV) as it is not a four axis diagnosis.  See 38 
C.F.R. § 4.125(a)

In light of the foregoing, the Board finds that the June 1999 
VA examiner's opinion that the veteran does not currently 
have a PTSD diagnosis is more probative than the statements 
from Dr. Christianson.  Moreover, in the absence of a current 
diagnosis of PTSD, the veteran does not meet one of the 
essential elements for establishing service connection for 
PTSD, and his claim must fail.  See 38 C.F.R. § 3.304(f).

The Board acknowledges the veteran's contentions that he 
currently has PTSD due to his active duty service.  However, 
as a layperson, the veteran is not competent to provide a 
medical diagnosis or an opinion as to medical causation. See 
Espiritu, 2 Vet. App. at 494-95 (laypersons may be competent 
to provide an "eye-witness account of a veteran's visible 
symptoms," but they are not capable of offering evidence that 
requires medical knowledge).  Rather, medical evidence on 
this point is needed.  In the present case, there is 
probative medical evidence indicating that the veteran has a 
current diagnosis of schizophrenia, but there is no probative 
evidence that he has PTSD.  As such, the evidence does not 
support the veteran's claim for service connection for PTSD.  

In conclusion, for the reasons discussed above, the Board 
finds that the preponderance of the evidence is against a 
claim for service connection for PTSD.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b) are not applicable, and 
the appeal as to this issue is denied.  See Ferguson v. 
Principi, 273 F.3d 1072 (Fed. Cir. 2001) (38 U.S.C.A. § 
5107(b) only requires that the Board consider all the 
evidence and material of record; the benefit-of-the-doubt 
provision only applies where there is an approximate balance 
of positive and negative evidence).

Increased Rating Claim

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The medical evidence of record includes VA treatment records 
from 2001 to 2003 which do not show any treatment for the 
veteran's service-connected right lower extremity scar.  A 
January 2003 VA examination report shows that the veteran 
reported increased pain and discomfort in the right leg.  
Physical examination of the veteran's right leg revealed no 
scars on the veteran's right thigh; however, there was a 1.5 
by 1.0 cm scar on the lower aspect of the right hip, near the 
base of the buttock, which was white, shiny and triangular 
shaped.  There was no adherence to underlying tissue and the 
texture of the skin on the scar was shiny and white.  The 
scar was stable and there was no loss of skin covering from 
ulcerations.  There was also no elevation or depression of 
the scar, no soft tissue damage, no inflammation, no edema 
and no keloid formation.  Additionally, there was no 
limitation of motion due to the scar.  The diagnosis was scar 
at the base of the right buttock with no residuals.

The veteran's service connected residual injury, right thigh, 
has been rated under the provisions pertaining to scars.  No 
other residuals have been identified or service connected.  
Therefore, the Board will continue to evaluate the veteran's 
service-connected residual injury, right thigh, under the 
Diagnostic Codes pertaining to scars.  The veteran's right 
leg scar is currently rated under the provisions of 
Diagnostic code 7802 which dictates that a scar (not on the 
head, face, or neck) that is superficial and does not cause 
limitation of motion will warrant a 10 percent disability 
evaluation if the scar covers an area exceeding 144 square 
inches (929 sq. cm).  As the veteran's scar is clearly only 
1.5 by 1.0 cm in dimension, it is far smaller than 929 sq. 
cm.  As such, a compensable rating is not warranted under 
this Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Codes 
7802.

Turning to other potentially applicable diagnostic codes, the 
Board notes that Diagnostic Code 7800 only applies to 
disfigurement of the head, face, or neck; as such, it would 
be inappropriate to use to rate a scar on the leg.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  

Diagnostic Code 7801 pertains to all scars (other than on the 
head, face, or neck) which are deep or cause limited motion.  
Pursuant to Diagnostic Code 7801, such a scar warrants a 10 
percent disability evaluation when it involves an area or 
areas exceeding 6 square inches (39 square centimeters).  As 
the medical evidence of record shows that the veteran's scar 
does not cause limitation of motion, is not adherent to 
underlying tissue, results in no soft tissue damage, and is 
only 1.5 by 1.0 cm in dimension, the Board finds that a 
compensable rating would not be warranted under this 
Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Codes 7801.

Additionally, under Diagnostic Code 7803, the existence of a 
superficial, unstable scar (one where there is frequent loss 
of covering of skin over the scar) warrants a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7803.  As the 
medical evidence of record clearly shows that the veteran's 
scar is stable, a compensable rating under this Diagnostic 
Code would not be warranted.

The Board notes that the existence of a superficial scar (not 
associated with underlying soft tissue damage) that is 
painful on examination warrants a 10 percent rating under 
Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  Because the medical evidence of record fails to show 
that the veteran's scar was painful on examination, and in 
fact diagnoses the veteran with a scar that results in no 
residuals, the Board finds that a compensable rating would 
not be warranted under this Diagnostic Code.

Finally, the Board notes that scars that limit range of 
motion can be rated under the appropriate Diagnostic Code for 
rating limitation of motion of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  As noted above, the medical 
evidence of record clearly shows that the veteran's scar does 
not result in limitation of motion; as such, a compensable 
rating under this Diagnostic Code would also not be 
warranted.

In short, there is no competent medical evidence of record 
demonstrating that a compensable rating is warranted for the 
veteran's service-connected right leg scar.  As such, 
entitlement to an increased rating for the veteran's service-
connected residual, injury, right thigh, is denied.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

New and material evidence has been received to reopen the 
claims of entitlement to service connection for bilateral 
phlebitis and PTSD.  To this extent, the appeal is granted.

Service connection for PTSD is denied.  

A compensable disability rating for residual injury, right 
thigh, is denied.  


REMAND

With respect to the issue of entitlement to service 
connection for bilateral phlebitis on the merits, the Board 
notes that the February 2004 letter from Dr. Christianson 
appears to suggest that the veteran's current phlebitis and 
venous insufficiency is related to the veteran's active duty 
service.  As such, the Board finds that a VA examination is 
warranted to address the issue of the etiology of the 
veteran's current phlebitis and venous insufficiency.

Additionally, the Board finds that the January and August 
2003 VCAA notice letters are inadequate in that they failed 
to inform the veteran and his representative of the 
information and evidence needed to establish an effective 
date in the event that the claim of service connection is 
granted as required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice letter under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date in the event that the 
claims are granted, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) 

2.  The RO should arrange for the veteran 
to undergo a VA examination.  The 
veteran's claims file should be made 
available to the examiner for review in 
conjunction with the examination.  After 
examining the veteran and conducting all 
necessary tests and studies, the examiner 
should diagnose all current phlebitis or 
venous insufficiency disabilities.  For 
each disability found on examination, the 
examiner should opine as to whether it is 
at least as likely as not (a degree of 
probability of 50 percent or higher) that 
any current phlebitis or venous 
insufficiency disability found on 
examination is etiologically related to 
the veteran's active duty service, to 
include any injury sustained in service 
or whether it is due to any service-
connected disability.  A detailed 
rationale should be provided for all 
opinions expressed.  In this regard, the 
examiner should specifically state 
whether he or she has reviewed the 
veteran's claims file.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, he or she 
should so state.

3.  After completion of the above, and 
any additional development of the 
evidence that the RO may deem necessary, 
the RO should review the record and 
readjudicate the claims.  If the benefits 
sought remain denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case taking into consideration all 
evidence since the last SSOC.  
Thereafter, the veteran and his 
representative should be afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The veteran and his representative have  the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


